[N TI-[E SUPREME COURT OF TI'[E STATE. OF DELAWARE

a Delaware corporation,

Plaintiff Below,
Appellee.

CI-lARLES POTTER, JR., and §
VELDA C. JONES-POTTER, § No. 56, 2016
homeowners and residents of the §
State of Delaware, §
§ Court Below - Court of Chancery
Defendant Below, § of the State of Delaware
Appellant, §
§
v. § No. 10528
§
SC&A CONSTRUCTION, lNC., §
§
§
§
§

Submitted: August 24, 2016
Decided: September 7, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.
0 R D E R
This 7“‘ day of September 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Court of
Chancery should be affirmed on the basis of and for the reasons assigned by the Court
of Chancery in its opinion dated January 6, 2016.
NOW, TI-[EREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

BY 'l`I-[E COURT: